Citation Nr: 0948333	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  04-38 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

3.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for asthma.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for drug addiction.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant had active service from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations in September 2003 and May 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The issues on appeal were originally before the Board in 
August 2006 when they were remanded to cure a procedural 
defect and for additional evidentiary development.  

In August 2006, the Board referred a claim for improved 
pension benefits back to the RO for appropriate further 
action.  No action has been taken.  This matter is again 
referred back to the RO for appropriate further action

The issues of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD and entitlement 
to service connection for chronic obstructive pulmonary 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.




FINDINGS OF FACT

1.  A May 1999 rating decision denied service connection for 
asthma; the Veteran was notified thereof and of his appellate 
rights, but did not appeal the denial which became final.

2.  The evidence received since the May 1999 rating decision 
which denied service connection for asthma is either 
duplicative of evidence previously submitted or the evidence, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim.  

3.  An October 1997 rating decision denied service connection 
for drug addition; the Veteran was notified thereof and of 
his appellate rights, but did not appeal the denial which 
became final.

4.  The evidence received since the October 1997 rating 
decision which denied service connection for drug addiction 
is either duplicative of evidence previously submitted or the 
evidence, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The May 1999 rating decision, which denied entitlement to 
service connection for asthma, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  None of the evidence received subsequent to the May 1999 
rating decision is new and material, and the claim for 
service connection for asthma has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The October 1997 rating decision, which denied 
entitlement to service connection for drug addiction, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

4.  None of the evidence received subsequent to the October 
1997 rating decision is new and material, and the claim for 
service connection for drug addiction has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations for the disabilities adjudicated by this decision 
via the discussions in December 2003 and August 2006 VCAA 
letters.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decisions on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims decided herein 
have been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the December 2003 and August 2006 
VCAA letters and he was also provided with notice of the 
types of evidence necessary to establish an effective date or 
a disability evaluation for the issues on appeal by the 
August 2006 VCAA letter.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Veteran was provided with 
notification which complies with Kent via the August 2006 
VCAA letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  

The Veteran has not been afforded VA examinations for the new 
and material evidence to reopen claims.  As set forth below, 
however, the claims are not being reopened as the Board has 
determined that new and material evidence has not been 
received to reopen the claims.  Thus, no examination is 
necessary.  See 38 C.F.R. §3.159(c)(4)(C)(iii) (providing 
that the duty to provide a VA medical examination applies 
only if new and material evidence is presented or secured).

The Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal which are adjudicated by this decision.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for 
asthma.

In January 1998, the Veteran submitted a claim of entitlement 
to service connection for asthma due to tobacco use.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In June 1998, the RO denied service connection for asthma due 
to tobacco use in service as well as secondary to nicotine 
dependence that began during military service.  It was noted 
that the service treatment records were unremarkable for any 
complaints of, diagnosis of or treatment for asthma during 
active duty.  The claim was denied as there was no evidence 
linking current asthma to active duty service.  The Veteran 
was informed of the June 1998 RO decision denying service 
connection for asthma the same month.  The Veteran did not 
appeal the denial of service connection for asthma and the 
decision is final.  38 U.S.C.A. 7105(c).

In September 1998, the RO again denied service connection for 
asthma due to tobacco use during service and secondary to 
nicotine dependence that began during military service and 
informed the Veteran of the decision the same month.  The 
Veteran did not appeal this denial and the decision is final.  
38 U.S.C.A. 7105(c).

In May 1999, the RO again denied service connection for 
asthma due to tobacco use during service and secondary to 
nicotine dependence that began during military service.  The 
RO found that there was no evidence in the medical records 
linking current asthma to in-service tobacco use.  The 
Veteran was informed of the decision the same month.  He did 
not appeal this rating decision which is final.  38 U.S.C.A. 
7105(c).

The pertinent evidence of record at the time of the May 1999 
RO decision which denied service connection for asthma 
consists of the service treatment records, VA medical 
records, private medical records and statements from the 
Veteran.  

The service treatment records reveal that, in April 1977, the 
Veteran reported sudden severe pain in the right chest which 
had been present for four hours.  The pain was present on 
breathing.  Physical examination was within normal limits.  
None of the service treatment records include diagnoses of 
asthma.  

The VA medical records include an April 1997 clinical record 
which includes an assessment of history of asthma.  In July 
1997, the Veteran sought treatment, in part for chest pain.  
It was noted that the Veteran had bronchial asthma since the 
age of 25.  The assessment was bronchial asthma.  The results 
of pulmonary function testing conducted in September 1997 
were interpreted as showing mild obstructive ventilatory 
impairment.  A January 1998 record includes an assessment of 
bronchial asthma. 

Private clinical record dated in July 1985 shows the Veteran 
was seeking treatment for shortness of breath which increased 
with exertion.  He denied any breathing problems or upper 
respiratory infections prior to onset of symptoms on July 15.  
He had smoked two packs per day for twelve years.  Physical 
examination was conducted.  The assessment was rule out 
asthma.  Private pulmonary function testing conducted in July 
1985 was interpreted as showing moderate to severe airway 
obstruction with marked improvement on bronchodilators.  
Private clinical records dated in August 1990 and February 
1991 include assessments of asthma.  A March 1991, chest X-
ray was interpreted as revealing what was presumed to be a 
patchy area of resolving pneumonitis.  The Veteran was 
hospitalized from March 1991 to April 1991 at a private 
hospital.  He presented with a history of asthma and 
difficulty breathing with cough.  The pertinent final 
diagnoses were viral pneumonia and asthmatic bronchitis.  The 
Veteran was hospitalized again at a private facility in 
December 1991.  He presented with increasing cough and 
shortness of breath which had been present for five days.  
Physical examination was consistent with acute asthma.  

In October 2006, the Veteran submitted another claim of 
entitlement to service connection for asthma.  

In general, unappealed RO and Board decisions are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 
12 Vet. App. 22 (1998). 

The definition of "new and material evidence" is set forth in 
38 C.F.R. § 3.156(a).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
Furthermore, for purposes of the "new and material" evidence 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The Board notes that service connection was previously denied 
for asthma claimed as due to tobacco use during active duty 
and as secondary to nicotine addiction which began during 
active duty.  The current claim seems to be based on direct 
service connection.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that basing a claim for 
service connection on a new theory of etiology does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 
120 (1997). 

The evidence received subsequent to the May 1999 rating 
decision which denied service connection for asthma consists 
of duplicate service treatment records, private medical 
records, treatises and statements from the Veteran.  

The service treatment records are not new and material as 
they were of record at the time of the prior final denial.  

The private clinical records received subsequent to the May 
1999 rating decision include assessments of asthma.  Private 
pulmonary function testing conducted in October 1985 was 
interpreted as revealing mild obstructive ventilatory defect.  
The records, dated years after the Veteran's discharge, do 
not indicate in any way that the asthma was linked to the 
Veteran's active duty service.  The Court has held that 
additional evidence, which consists of records of post-
service treatment that do not indicate in any way that a 
condition is service connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).

The Veteran's statements are not new and material.  The fact 
that he was alleging that he has asthma which was due to 
active duty was previously of record at the time of the prior 
final decision. 

Treatise evidence was received in May 2004.  The articles 
which pertain to smoking during service and connections 
between marijuana and respiratory disorders are not new and 
material.  They do not indicate, in any way, that the Veteran 
currently has asthma which was due to active duty service.  
The Board notes that direct service connection for the 
voluntary abuse of drugs is prohibited.  

The Board finds that the evidence added to the record 
subsequent to the May 1999 rating decision which denied 
service connection for asthma is either duplicative of 
evidence previously submitted or the evidence, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Therefore, the Board finds that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for asthma.  


Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for drug 
addiction.

In March 1997, the Veteran submitted a claim of entitlement 
to compensation for drug addiction.  He wrote that his drug 
addiction began during active duty and continued thereafter.  

The RO denied service connection for drug addiction in 
October 1997.  It was noted that the service treatment 
records showed treatment from November 1974 to April 1978 for 
drug abuse.  The claim was denied as the RO found that drug 
abuse was defined, by law, as willful misconduct.  The 
Veteran was informed of the October 1997 decision which 
denied service connection for drug addiction via 
correspondence dated the same month.  He did not appeal the 
denial of service connection for drug addiction and the 
decision is final.  38 U.S.C.A. 7105(c).

The evidence of record at the time of the October 1997 rating 
decision which denied service connection for drug addiction 
consists of the service treatment records and a statement 
from the Veteran's father.  

The service treatment records reveal that, in November 1974, 
the Veteran was seen in a clinic for possible opiate 
poisoning.  It was reported that the Veteran had purchased an 
opiate in Hong Kong and there was a history of drug abuse.  
The impression was drub abuse.  The Veteran was put in a 
urinalysis screening program for a month from April to May 
1978.  A drug abuse evaluation was conducted in April 1978.  
The Veteran reported that he took or has taken heroin, LSD, 
C.P.C., speed and marijuana.  Based on examination, the 
author found that the Veteran was drug dependent.  Pertinent 
medical findings were referenced as no physical evidence of 
recent abuse.  It was recommended that the Veteran be 
transferred to the NDRC for treatment.  

A lay statement was received in September 1997 from the 
Veteran's father.  He wrote that, while the Veteran was on 
active duty, his parents had not heard from him for a very 
long time.  The Red Cross was contacted and they found out 
that the Veteran was on drugs and alcohol.  When the Veteran 
returned to the States, he had problems.  

In May 2003, the Veteran submitted another claim of 
entitlement to service connection for drug dependence.  

The evidence added to the record subsequent to the October 
1997 rating decision which denied service connection for drug 
addiction consists of service personnel records, VA clinical 
records, statements from the Veteran and treatises.  The 
Board finds that none of this evidence meets the definition 
of new and material evidence.  

Service personnel records were received.  The records reveal 
the Veteran admitted use of heroin, LSD, CPC, Speed and 
Marijuana.  It was determined that the Veteran was drug 
dependent.  This evidence is not new and material as it is 
redundant of evidence of record at the time of the October 
1997 rating decision.  The fact that the Veteran admitted to 
drug use and was found to be drug dependent was of record at 
the time of the October 1997 rating decision.  

A VA clinical record dated in April 1996 indicates the 
Veteran reported he became addicted to opiates while in the 
Philippines in 1974.  This evidence is not new and material.  
It is redundant of evidence previously of record.  The 
evidence at the time of the October 1997 rating decision 
included service treatment records which indicated the 
Veteran reported he used opiates in 1974 and the fact that 
the Veteran was addicted to drugs during active duty was also 
previously of record.  

In August 2003, the Veteran wrote that he was signed up for a 
drug exemption program in late 1974.  He overdosed on heroin 
while in the Philippines.  He thought he should be 
compensated because he was discharged drug dependent.  This 
evidence is not new and material.  It is redundant of 
evidence of record at the time of the October 1997 rating 
decision.  

Treatise evidence was received subsequent to the October 1997 
rating decision.  This evidence consists of articles which 
pertained to smoking during service and connections between 
marijuana and respiratory disorders.  The evidence is not new 
and material.  The articles are not pertinent to the issue on 
appeal as they do not deal with the Veteran's drug addiction 
during active duty.  

The Board finds that the evidence added to the record 
subsequent to the October 1997 rating decision which denied 
service connection for drug addiction is either duplicative 
of evidence previously submitted or the evidence, by itself 
or when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Therefore, the Board finds that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for drug addiction.  


ORDER

New and material evidence having not been received, the May 
1999 RO decision, which denied entitlement to service 
connection for asthma, remains final; the appeal is denied.  

New and material evidence having not been received, the 
October 1997 RO decision, which denied entitlement to service 
connection for drug addiction, remains final; the appeal is 
denied.  


REMAND

The Veteran has claimed entitlement to service connection for 
an unspecified mental disorder.  In an August 2003 statement, 
the Veteran reported that he felt he was depressed as he 
experienced memory loss, he was forgetful sometimes, he was 
occasionally non-emotional, he had a "don't care" attitude 
and that, at times, he wanted to hurt people.  He also 
reported he experienced mood swings and, at times, felt 
insecure.  The Veteran is competent to provide evidence as to 
his current emotions, thoughts and feelings.  

The Veteran has not been afforded a VA examination to 
determine if he experiences a mental disorder which was 
incurred in or aggravated by active duty.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim of entitlement to service 
connection, there are four factors for consideration. These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  With regard to the claim 
for an acquired psychiatric disorder, the Board notes there 
is some evidence of a current mental disorder based on the 
Veteran's self-reported symptomatology and an allegation that 
the symptomatology was due to active duty.  The Board finds 
that the Veteran should be afforded a VA examination to 
determine if he currently experiences an acquired psychiatric 
disorder which was incurred in or aggravated by active duty.  

In a June 2009 statement, the Veteran's representative seems 
to indicate that the Veteran has posttraumatic stress 
disorder stating that the Veteran's mental condition is 
related to stress during service.  The representative 
requested that the issue be remanded for further development 
in order to try and verify whether the Veteran was in combat 
or whether he was exposed to any stressors while in the 
service.  No development has been conducted with regard to 
whether the Veteran has PTSD as a result of his active duty 
service.  The Board finds that the Veteran should be provided 
with the laws and regulations pertaining to claims of 
entitlement to service connection for PTSD and development 
should be conducted to determine if the Veteran can identify 
any in-service stressors and, if so, whether these stressors 
can be verified.  

The Veteran has claimed entitlement to service connection for 
chronic obstructive pulmonary disease.  Associated with the 
claims file is competent evidence of the current existence of 
chronic obstructive pulmonary disease.  Private medical 
records include diagnoses of the respiratory disorder.  There 
is some evidence of in-service breathing problems.  In a June 
2009 statement, the Veteran's representative has argued that 
a service treatment record dated in November 1974 which 
references the presence of chest pain was evidence of 
breathing problems during service.  The representative also 
argued that service treatment records dated in March 1977 and 
April 1977 document lung and breathing problems when the 
records reference sudden pain in the lower chest.  The 
Veteran has opined that the chronic obstructive pulmonary 
disease was due to military service via his drug abuse.  The 
Board finds the Veteran should be afforded a VA examination 
to determine if the currently diagnosed chronic obstructive 
pulmonary disease was incurred in or aggravated by the 
Veteran's active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for chronic obstructive pulmonary 
disease and/or an acquired psychiatric 
disorder since his service discharge.  
After securing any necessary releases, 
obtain the records identified by the 
Veteran to the extent possible.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical 
records.  

2.  Provide the Veteran with proper 
notification regarding the claim of 
entitlement to service connection for 
PTSD and request that he provide 
information pertaining to in-service 
stressors.  If the Veteran provides 
evidence regarding an in-service stressor 
or stressors, prepare a summary of the 
claimed PTSD stressor(s) based on review 
of all pertinent documents and the 
Veteran's statement(s) regarding 
stressors.  This summary, all stressor 
statements, DD Form 214 and the Veteran's 
service personnel records, along with any 
other supporting documents, should be 
submitted to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
at 7701 Telegraph Road, Kingman Building, 
Room 2C08 Alexandria, VA 22315-3802, for 
verification.  Any additional development 
recommended by that office should be 
accomplished. 

3.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent and etiology of any 
acquired psychiatric disorder found on 
examination.  The veteran's claims folder 
should be made available to and pertinent 
documents therein reviewed by the 
examiner.  The examination report should 
reflect that such a review was conducted.  
Any indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.  For each 
psychiatric disability diagnosed, the 
examiner should provide an opinion, based 
upon review of the all of the veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that such disability was 
manifested during or otherwise caused by 
the Veteran's active duty service.  The 
examiner must explain the medical 
rationale for any conclusions and discuss 
relevant service treatment records, 
service personnel records, and post-
service medical records as well as any 
other relevant evidence of record 
including the lay statements and the 
Veteran's post-service history.  If any 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state.

If, and only if, one or more stressors 
are verified, the Veteran should be 
afforded a VA PTSD examination to 
determine whether he has PTSD due to any 
verified service stressor(s).  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and pertinent evidence 
therein should be reviewed by the 
examiner.  The examiner must be informed 
of the stressor or stressors which were 
verified and instructed to only use that 
stressor or stressors when determining if 
the Veteran has PTSD.  If PTSD is 
diagnosed, the examiner should identify 
all elements supporting the diagnosis, to 
include the specific stressor(s).  If 
PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for this diagnosis.

4.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent and etiology of the 
currently existing chronic obstructive 
pulmonary disease.  The veteran's claims 
folder should be made available to and 
pertinent documents therein reviewed by 
the examiner.  The examination report 
should reflect that such a review was 
conducted.  Any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.  The examiner should provide an 
opinion, based upon review of the all of 
the veteran's pertinent medical history 
and with consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that the currently existing 
chronic obstructive pulmonary disease was 
manifested during or otherwise caused by 
the Veteran's active duty service.  The 
examiner must explain the medical 
rationale for any conclusions and discuss 
relevant service treatment records, 
service personnel records, and post-
service medical records as well as any 
other relevant evidence of record 
including the lay statements and the 
Veteran's post-service history.  If any 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state.

5.  The claims should be readjudicated.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be provided a supplemental 
statement of the case which addresses 
all pertinent evidence received 
subsequent to the last supplemental 
statement of the case and be afforded 
the appropriate opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


